      Case 4:20-cv-00253-P Document 43 Filed 12/07/20       Page 1 of 4 PageID 553



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION

 BRIAN KEITH UMPHRESS,                      §
                                            §
                                            §
      Plaintiff,                            §
                                            §
 v.                                         §    Civil Action No. 4:20-cv-00253-P
                                            §
 DAVID C. HALL, et al.,                     §
                                            §
      Defendants.                           §

                                        ORDER

         Before the Court is Defendants’ (“Commission”) Unopposed Motion to Amend or

Modify the Court’s November 12, 2020 Amended Order (“Motion”). ECF No. 42. In it,

the Commission expresses concern that certain portions of the Court’s Amended Order

might lead members of the public to believe that the Commission prejudged issues

concerning Judge Umphress. Motion at 3. The Commission asks the Court “to make

several editorial adjustments to its Amended Opinion in order to prevent any

misconception by the public that the Commission has prejudged matters that have never

been presented to it for determination.”     Id. at 4. The Motion concludes with the

Commission’s audacious request that “the Court make the modifications described in

Appendix C, or substantially similar modifications as the Court may determine.” Id. at 6.

         The Court finds the Commission’s concerns misplaced and unwarranted. The

factual summary accurately reflects the Court’s understanding and interpretation of the

record before it. See Am. Order, ECF No. 40. To the Court, nothing in its Amended Order
   Case 4:20-cv-00253-P Document 43 Filed 12/07/20               Page 2 of 4 PageID 554



would lead members of the public to “misperceive that his or her complaint had been

prejudged without the benefit of hearing the allegations and investigating their accuracy

and their relevance to Judge Umphress’ compliance with Judicial Canons.” Motion at 5.

Indeed, the Court believes that anyone who comes across the Amended Order would find

that it means what it says: that at the time Judge Umphress filed suit (1) he lacked standing,

(2) his claims were unripe, and (3) that the Court would have invoked Pullman abstention

in the alternative. See generally, Am. Order. 1

       The hearing that took place on August 14, 2020, in particular informed the Court as

to the dispute’s relevant facts. See Transcript, ECF No. 41. Certain exchanges were

particularly germane, including the following:

       THE COURT: Let me, really quickly, ask you a couple of questions. In the
       declaration of Jacqueline Habersham --

       MR. McKETTA: Yes.

       THE COURT: -- she makes the following sworn statement, “No
       investigation or disciplinary action concerning Judge Brian Keith Umphress
       has been threatened or commenced.” As far as you know that statement is
       true and accurate?

       MR. McKETTA: It’s true even as of today, that’s correct.

       THE COURT: Similar statement was made in the joint status report. Judge
       – on behalf of defendant’s pleading you signed, “Judge Umphress is not and
       has not been the subject of any investigation of disciplinary proceeding.” I’m
       assuming that continues to be the case?

       MR. McKETTA: It is. Both of those are accurate.



       1
         Of course, should Pullman abstention no longer apply to Judge Umphress’s situation, his
claims ripen, and he gain standing, there is nothing preventing him from refiling his suit.
                                               2
   Case 4:20-cv-00253-P Document 43 Filed 12/07/20             Page 3 of 4 PageID 555



       THE COURT: At this time you don’t know of any investigation or
       disciplinary proceeding against the Judge?

       MR. McKETTA: Correct.

       ....

       THE COURT: Nor do you -- and as far as you know, do you anticipate one
       in the future?

       MR. McKETTA: No.

       ....

       MR. McKETTA: . . . Will simply the refusal that Judge Umphress is
       describing be thought to be a violation of the Canon? At this point there is
       no Commission decision or Texas court decision that says what he has done
       and continues to do he’s not chilled into stopping.

Transcript, 28–30. Indeed, statements made during oral argument may constitute binding

judicial admissions that the Court rightfully relies upon. See, e.g., McCaskill v. SCI Mgmt.

Corp., 298 F.3d 677, 680 (7th Cir. 2002) (holding that counsel's verbal admission at oral

argument as to the enforceability of an agreement was a binding judicial admission just

like any other formal concession made during the course of proceedings); Kohler v. Inter-

Tel Techs., 244 F.3d 1167, 1170 n.3 (9th Cir. 2001) (holding that counsel's verbal

admission at oral argument that the plaintiff failed to meet her burden of establishing

diversity jurisdiction was a binding admission on the plaintiff); Halifax Paving, Inc. v. U.S.

Fire Ins. Co., 481 F. Supp. 2d 1331, 1336 (M.D. Fla. 2007) (“Statements made by an

attorney during oral argument are binding judicial admissions and may form the basis for

deciding summary judgment.”).




                                              3
   Case 4:20-cv-00253-P Document 43 Filed 12/07/20             Page 4 of 4 PageID 556



        One might analogize the expressio unius canon to this situation in that anything not

expressly held in the Amended Order was purposefully excluded, as nowhere in the

Amended Order did the Court state or imply that the Commission immunized Judge

Umphress from complaint or investigation. Accord N.L.R.B. v. SW Gen., Inc., 137 S. Ct.

929, 940 (2017) (discussing and giving several examples of the canon); ANTONIN SCALIA

& BRYAN GARNER, READING LAW 107 (2012) (providing a comprehensive guide to the

canon). To any extent that there may be a “misconception” in connection with the Amended

Order, let this Order’s existence serve to correct it.

       Finally, the Court is deeply disturbed by the Motion. A mere diction dispute does

not a Second Amended Order merit. The Court strains itself to imagine a similar situation

in which a victorious party returned to the arena, declared its medal not quite to its liking,

and demanded it be recast in a form more pleasing to its recipient. Put simply, the

Commission is inappropriately asking this Court to redraft its order in a way more suitable

to its liking. As the late Judge Eldon Mahon frequently observed in his thirty years on this

bench, the Court’s Order “it’s what it is, let the chips fall where they may.”

       The Commission’s Motion is DENIED.

       SO ORDERED on this 7th day of December, 2020.




                              Mark T. Pittman
                              UNITED STATES DISTRICT JUDGE




                                               4
